Citation Nr: 0102235	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-13 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease with emphysema, to include as due to 
nicotine dependence or tobacco use in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The veteran served on active duty from May 1952 to May 1956, 
and served with the Army National Guard from June 1950 to 
January 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is no medical evidence or opinion that the veteran 
developed nicotine dependence in service.

3.  There is no medical evidence of record that shows a 
causal relationship between the veteran's use of tobacco in 
service, or any incident of active service, and his current 
disability.


CONCLUSION OF LAW

Chronic obstructive pulmonary disease with emphysema was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 
3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
chronic obstructive pulmonary disease with emphysema.  Before 
addressing this issue, the Board notes that, on November 9, 
2000, the President signed the "Veterans Claims Assistance 
Act of 2000," Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(the "Act"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.

The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his representative of information required 
to substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 
(2000) (to be codified at 38 U.S.C. § 5103-5103A)).  After 
receiving an application for benefits, VA is required to 
notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.  If VA is unable to obtain 
information, it must notify the claimant of which records 
have not been secured, explain the efforts made to obtain 
those records and describe any further action which VA will 
take.  If the records sought are Federal department or agency 
records, VA must continue its efforts unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain them would be futile.

The Board has reviewed the veteran's claim in light of the 
new Act, and concludes that the RO did not fully comply with 
the new notification requirements at the time the veteran's 
claim was filed.  However, in subsequent statements and 
supplemental statements of the case, rating decisions, and 
letters, the veteran was advised of the additional evidence 
required to substantiate his claim.  The veteran responded to 
the RO's communications with additional evidence and 
argument, therefore curing (or rendering harmless) any 
notification omission by the RO.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); V.A. O.G.C. Prec. 16-92, para. 
16 (57 Fed. Reg. 49,747 (1992)) ("if the appellant has 
raised an argument or asserted the applicability of a law or 
[Court] analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised").

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-2098 (2000) (to be codified at 38 U.S.C. § 5103A).  
This obligation was satisfied by a VA compensation 
examination performed in August 1997.  In addition, the 
veteran was afforded two personal hearings.  Therefore, the 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (2000).  The term "active military, naval, or 
air service" includes active duty, any period of active duty 
for training during which the individual was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991); 38 C.F.R. § 3.6(a) (2000).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2000).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2000).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon in-
service tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether secondary 
service connection should be established depends upon 
affirmative answers to the following three questions: (1) 
whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits (2) whether 
the veteran acquired a dependence on nicotine in service, and 
(3) whether that dependence may be considered the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  VAOPGCPREC 19-97 (1997).  
In a May 1997 memorandum, the Under Secretary for Health 
stated that nicotine dependence may be considered a disease 
for VA compensation purposes.  Moreover, the determination as 
to whether a veteran is dependent on nicotine is a medical 
question.

The Board recognizes that on July 22, 1998, the President 
signed the "Internal Revenue Service Restructuring and Reform 
Act of 1998" into law as Public Law No. 105-206.  This law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during service.  
112 Stat. 685, 865-66 (1998) (to be codified at 38 U.S.C.A. 
§ 1103).  However, this new section applies only to claims 
filed after June 9, 1998.  As the veteran in the present case 
first claimed that his respiratory disease was due to 
nicotine dependence or tobacco use in February 1998, the 
statutory change will not affect the disposition of this 
appeal.

In relation to the present appeal, the veteran's reserve and 
service medical records contain no findings or diagnoses of 
lung disease or nicotine dependence.  There is also no 
indication whether the veteran used tobacco during reserve or 
active duty.  In January 1994, the veteran claimed that his 
respiratory problems were due to exposure to engine cleaning 
compounds in service.  The following month, he reported that 
he was diagnosed with emphysema in 1979 and that he was 
presently limited in his activities and suffered from 
congestion and pain.

VA outpatient records include an April 1994 chest x-ray that 
was performed due to a history of chronic smoking and chronic 
coughing.  The impression was chronic obstructive pulmonary 
disease with increased markings in the lung bases.  It was 
observed that the veteran smoked 11/2 packs of cigarettes per 
day.  He was assessed with chronic obstructive pulmonary 
disease and emphysema.  In June 1994, pulmonary function 
studies revealed very severe obstructive lung disease.  It 
was noted that the veteran had smoked since age 13.  An x-ray 
in November 1994 disclosed chronic obstructive pulmonary 
disease changes with large emphysematous bullous disease in 
the left upper lobe and chronic interstitial change.  In 
February 1997, the x-ray report showed the chronic 
obstructive pulmonary disease to be unchanged.  The veteran 
was followed regularly through June 1997 and continued to 
smoke cigarettes.  The veteran believed that he developed 
emphysema due to exposure to tetrachloride while serving as a 
jet engine mechanic.

During a VA examination in August 1997, the veteran reported 
a history of chronic obstructive pulmonary disease for the 
past 15 years and smoking 1.25 packs of cigarettes per day 
for the past 50 years.  He presently used several inhalers 
and complained of coughing and shortness of breath.  He gave 
a history of exposure to tetrachloride fumes in service.  The 
veteran was diagnosed with severe chronic obstructive 
pulmonary disease with emphysema, hyperinflation, and air 
trapping, with FEV1 of .75 liters of 37% predicted , FEV1/FVC 
49 and DLCO 20% predicted.

The veteran appeared at a personal hearing before the RO in 
February 1998.  He testified that he now believed that his 
respiratory problems were due to smoking and that he incurred 
nicotine dependence in service.  He stated that he began 
smoking in 1950, when he was given cigarettes in C rations 
while in the National Guard.  He smoked continuously since 
that time and currently smoked 1/2 pack of cigarettes per day.  
He had been advised by his doctors to stop smoking.  He first 
noticed shortness of breath 4 or 5 years previously and had a 
productive cough since the 1960's.

In April 1998, the veteran's stepfather submitted a letter in 
which he stated that the veteran joined the National Guard in 
1950, when he was 15 years old.  The veteran was given free 
cigarettes and began smoking.  The veteran's former wife 
stated that they were married when the veteran was on active 
duty.  During that time, the veteran worked long hours and 
became a heavy smoker.  The veteran stated that he did not 
smoke prior to entering the National Guard in 1950.  He was 
given free cigarettes in C rations and from those who did not 
smoke.  He was discharged in 1952 for being underage and 
smoked 11/2 packs per day at that time.  During active duty, he 
worked very long hours and smoked even more.  From the time 
of his discharge, he averaged 11/2 to 2 packs per day.  He now 
received oxygen 24 hours per day.  He believed that he became 
addicted to nicotine while in the National Guard.

Information from the Social Security Administration shows 
that the veteran received disability benefits effective May 
1998.  The veteran submitted several excerpts of medical 
literature that discussed respiratory disease and its 
relationship to tobacco use, as well as the addictive effects 
of tobacco.  A May 1998 evaluation performed by Stephen S. 
Epner, M.D., noted that the veteran began tobacco use at age 
15 and continued to smoke 11/2 packs per day.  The veteran had 
shortness of breath when walking short distances and was 
diagnosed with oxygen dependent chronic obstructive pulmonary 
disease.

A January 2000 letter from the veteran's VA physician stated 
that the veteran smoked since age 15 and continued to do so.  
He opined that the veteran had severe chronic obstructive 
pulmonary disease, predominantly emphysema, and that in all 
likelihood, the emphysema was related to cigarette smoking.  
A VA psychiatry note dated January 2000 related that it was 
difficult to prove that smoking was the only cause of the 
veteran's emphysema, but the emphysema was most likely due to 
long-term smoking.

The veteran appeared at a personal hearing before the 
undersigned Board Member in November 2000.  He testified that 
he began smoking at age 15 when he entered the National 
Guard.  He then enlisted in the Air Force at the age of 17.  
He smoked one pack per day between the ages of 15 and 17.  He 
continued to smoke and progressively increased the amount.  
The stress and long hours of his duties during active service 
caused him to smoke more.  He believed that he became 
nicotine dependent in service because of the stress.  He 
continuously smoked after service and was still dependent on 
tobacco.  He also believed that exposure to aircraft fumes 
and cleaning solvents may have contributed to his present 
disability.  He first received treatment for chronic 
obstructive pulmonary disease in 1994.  The veteran also 
described the severity of his present symptomatology, 
including the necessity for oxygen.

As to the veteran's claim that his respiratory disease is due 
to in-service tobacco use or to nicotine dependency developed 
in service, the Board accepts his contention that he began to 
use tobacco while in the Army National Guard.  However, the 
Board observes that National Guard service does not 
constitute active service for purposes of entitlement to 
service connection for a disability resulting from disease or 
injury incurred in or aggravated in the line of duty.  The 
veteran's National Guard records show that he served a few 
days of active duty training.  Therefore, the Board will 
consider only that time period and the subsequent four years 
of active service to determine entitlement to service 
connection.

Based upon the above evidence, the Board finds that the 
veteran has provided no competent medical evidence relating 
his chronic obstructive pulmonary disease with emphysema to 
his use of tobacco during service.  The Board observes that 
the veteran was first diagnosed with chronic obstructive 
pulmonary disease several decades after his separation from 
active service, and that he has smoked continuously since 
that time.  The Board acknowledges the opinion of the VA 
doctor that related the veteran's emphysema to his many years 
of cigarette smoking.  The Board also accepts the findings of 
the medical literature submitted by the veteran.  However, 
the record contains no medical opinion that the veteran's 
disease was due to his use of tobacco during the four years 
of active service as opposed to the many years of continued 
tobacco use reported by the veteran.  Therefore, service 
connection on a direct basis is not warranted.

Furthermore, the veteran has not submitted medical evidence 
that he became nicotine dependent during his period of active 
duty for training or active service.  The record contains no 
diagnosis of nicotine dependency and therefore, no relation 
between such a diagnosis and the veteran's period of service.  
While the veteran has testified that he became dependent 
during active service, lay testimony, unsupported by medical 
diagnosis or opinion, is not sufficient to establish service 
connection for nicotine dependence.  The Board cannot rely 
solely on lay statements of the veteran or his family to 
establish a medical nexus because such evidence cannot be 
established by lay testimony.  Brewer v. West, 11 Vet. App. 
228, 234 (1998).  Accordingly, the claim for service 
connection on a secondary basis must be denied.

Finally, the Board observes that the veteran has also 
periodically claimed that his respiratory disease may be due 
to chemical exposure in service.  However, the veteran has 
presented no medical opinion relating his current disability 
to the alleged chemical exposure.  The presence of a current 
disability is insufficient for service connection when there 
is no medical evidence relating it to an incident of active 
service.  Accordingly, the Board can find no basis under 
which to grant the veteran's claim and the benefit sought on 
appeal must be denied.


ORDER

Service connection for chronic obstructive pulmonary disease 
with emphysema is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

